Citation Nr: 0319773	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


REMAND

The veteran served on active duty from November 1958 to 
November 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran and his representative appeared before 
the undersigned Acting Veterans Law Judge at a hearing at the 
RO In December 2002.

At his hearing, the veteran submitted additional information 
pertaining to the type tank cannons as well as the level of 
noise exposure he was exposed to in service.  To ensure that 
VA has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is REMANDED to the 
regional office (RO) for the following development:

The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of the veteran's 
right ear hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should review 
the veteran's entire claims file and 
examine the veteran.  The examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
right ear hearing loss is related to the 
tank weapon firing exposure during 
service.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




